Case: 20-20381     Document: 00516007375         Page: 1     Date Filed: 09/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 September 9, 2021
                                  No. 20-20381                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Michael Cardora Roberson,

                                                           Plaintiff—Appellant,

                                       versus

   Joe Morgan, Senior Practice Manager; Angela Cooling, Cluster
   Nurser Manager; Tiffany Bowens, Nurse; Bridget E. Payne,
   Correctional Officer; Thomas H Butler, Lieutenant; Timothy C.
   Knott, Sergeant; Richard A. Gunnels, Warden I; Debra R.
   Booker, Assistant Warden,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-2028


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20381      Document: 00516007375          Page: 2    Date Filed: 09/09/2021




                                    No. 20-20381


          Michael Cardora Roberson, Texas prisoner # 2167695, has filed a
   motion for leave to proceed in forma pauperis (IFP) on appeal as a sanctioned
   litigant following the district court’s dismissal pursuant to 28 U.S.C.
   § 1915(g) of his 42 U.S.C. § 1983 action. Roberson argues that he and his
   family face an imminent danger of serious bodily injury, that he should be
   allowed to amend his complaint, and that the mere invocation of an imminent
   danger claim is sufficient to qualify for the § 1915(g) exception. He also
   moves for the appointment of counsel.            Roberson’s speculative and
   conclusory allegations are insufficient to make the showing required to avoid
   application of the three strikes bar under § 1915(g). See Baños v. O’Guin, 144
   F.3d 883, 884-85 (5th Cir. 1998).
          Accordingly, Roberson’s motion for leave to proceed IFP on appeal is
   DENIED. For the same reasons, his appeal from the district court’s
   dismissal of his § 1983 complaint is frivolous and is DISMISSED. See 5th
   Cir. R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).
   Roberson’s motion for the appointment of counsel is also DENIED.
   Roberson is WARNED that frivolous, repetitive, or otherwise abusive
   filings will invite the imposition of other sanctions, which may include
   dismissal, monetary sanctions, and restrictions on his ability to file pleadings
   in this court and any court subject to this court’s jurisdiction. See Coghlan v.
   Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988).




                                          2